Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 11/16/2021. Claims 1-24 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more vehicle components…to move the cart” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 16, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a container" in line 3. As it is written, it is unclear if this is referring to the container claim 2, line 3, or a different container. This makes the claim indefinite, as it is unclear what container the claim is referring.
Claim 6 recites the limitation "the auger assembly" in line 5. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an auger assembly in claim 6, or in any claim from which claim 6 depends. 
Claim 16 recites the limitation "the locations of one or more permanent obstacles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “locations of one or more permanent obstacles” in claim 16, or in any of the claims from which claim 16 depends. This makes the claim indefinite, as it is unclear what locations of permanent obstacles is referring. 
Claim 23 recites the limitation "the cart" in lines 6 and 7. As it is written, it is unclear if this is referring to the cart claim 22, or the cart mentioned in claim 23, lines 2-3. This makes the claim indefinite, as it is unclear what cart the claim is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banthia et al. US 20190322461 A1 (“Banthia”).
	Regarding Claim 1. Banthia teaches a system comprising:
	a cart; one or more vehicle components; a vehicle controller; and one or more computers configured to cause the vehicle controller to control the one or more vehicle components to move the cart (FIG. 1 shows a grain cart with a hopper container at 34, with multiple vehicle components shown such as tractor treads and a robotic arm at 40 [paragraphs 91 and 92]. A control assembly for the agricultural implement is shown at numeral 10, which includes a controller in the form of a computer device with a memory and a processor for executing programming instructions to execute the various functions of the control assembly as described herein [paragraph 94]. The cart typically has a PTO driveshaft located at the rear end of the tractor [paragraph 4]. The control assembly includes a speed sensor to measure the rotation speed of the power-take-off (PTO) shaft [paragraph 25], and an automatic start/stop control uses one or more sensors to identify the presence of a truck [paragraph 88]. This is shown in FIG. 9, where a signal to stop driving can be issued by the operator and the control system stops the cart, meaning the vehicle controller controls one or more vehicle components to move the cart).
	Regarding Claim 2. Banthia teaches the system of claim 1.
	Banthia also teaches:
	wherein the cart includes a hopper, the system further comprises one or more sensors, and the one or more computers are configured to: 
	use the one or more sensors to determine whether a container is full at a first unloading location (the system of Banthia continuously monitors the fill status of a container in a truck adjacent to the cart [paragraph 88]. At each pass, the automated system alerts the operator to drive the grain cart forward based on the gain height is at its peak for a certain period of time. This uses one or more sensors to identify the presence of the truck, detect the highest truck edge, monitor the grain height, and the PTO rpms); and 
	if the container is determined to be full at the first unloading location, cause the vehicle controller to control the one or more vehicle components to move the cart from the first unloading location to a second unloading location, wherein the first and second unloading locations are different (The system continuously monitors the grain filling up in the truck and automatically controls the gate of the unloading auger to be able to fill the truck evenly and to avoid overspills. At each pass, the automated system alerts the operator to drive the grain cart forward based on the grain height measurements and ultimately shuts off the unloading auger gates if the driver does not drive the cart forward when the grain height is at its peak for a certain period of time [paragraph 88]. Once the height sensor determines that the fill height within the receiving container has reached the height threshold and remains at or above the height threshold for a second prescribed duration, the controller generates a notification signal to the operator to drive forwardly to move the spout to a new location relative to the receiving container which has not yet been filled to the maximum height [paragraph 108]).
	Regarding Claim 3. Banthia teaches the system of claim 2.
	Banthia also teaches:
	wherein the cart comprises an auger assembly that includes a spout, and the first unloading location is a location at which the spout is positioned over an opening of a container (The robot features an unloading auger assembly, and the assembly features a spout, both of which are shown in FIG. 2. The controller monitors a signal from boundary sensors to ensure that the spout of the grain cart remains within range between the front and rear boundaries of the receiving container [paragraph 108]).
	Regarding Claim 4. Banthia teaches the system of claim 2.
	Banthia also teaches:
	further comprising a spout controller, wherein the cart comprises an auger assembly that includes a spout (An unloading auger assembly is provided for transferring particulate material discharged from the discharge opening to the receiving container of the grain truck [paragraph 92]. The assembly includes a bottom auger portion with a discharge spout at 42 of FIG. 2), and the one or more computers are further configured to: 
	use the one or more sensors to determine whether unused container capacity at the first unloading location exists; 
	if unused container capacity at the first unloading location is determined to exist, cause the spout controller to move the spout to fill or attempt to fill the unused container capacity at the first unloading location (The system continuously monitors the grain filling up in the truck and automatically controls the gate of the unloading auger to be able to fill the truck evenly and to avoid overspills. At each pass, the automated system alerts the operator to drive the grain cart forward based on the grain height measurements and ultimately shuts off the unloading auger gates if the driver does not drive the cart forward when the grain height is at its peak for a certain period of time [paragraph 88]. Once the height sensor determines that the fill height within the receiving container has reached the height threshold and remains at or above the height threshold for a second prescribed duration, the controller generates a notification signal to the operator to drive forwardly to move the spout to a new location relative to the receiving container which has not yet been filled to the maximum height [paragraph 108]).
	Regarding Claim 7. Banthia teaches the system of claim 2.
	Banthia also teaches:
	wherein the cart includes an auger assembly, and the one or more computers are further configured to: use the one or more sensors to determine whether the container is full; and if the container is determined to be full, shut down the auger assembly (A height sensor is used to monitor the height of material unloaded from the auger into the grain truck [paragraph 99]. A minimum distance is measured by the height sensor that corresponds to the highest peak height recorded by the controller which is then subsequently stored on the controller as the height threshold (a determined amount of grain that the container can hold). The controller can close the gate assembly and prevent further material being transferred by the unloading auger assembly once the height of grain sensed by the height sensors when filling the receiving container exceeds the stored height threshold).
	Regarding Claim 22. Banthia teaches: a method comprising: 
	using one or more sensors to determine that a container is full at a first unloading location (the system of Banthia continuously monitors the fill status of a container in a truck adjacent to the cart [paragraph 88]. At each pass, the automated system alerts the operator to drive the grain cart forward based on the gain height is at its peak for a certain period of time. This uses one or more sensors to identify the presence of the truck, detect the highest truck edge, monitor the grain height, and the PTO rpms); and 
	in response to determining that the container is full at the first unloading location, causing a vehicle controller to control one or more vehicle components to move a cart from the first unloading location to a second unloading location, wherein the first and second unloading locations are different (The system continuously monitors the grain filling up in the truck and automatically controls the gate of the unloading auger to be able to fill the truck evenly and to avoid overspills. At each pass, the automated system alerts the operator to drive the grain cart forward based on the grain height measurements and ultimately shuts off the unloading auger gates if the driver does not drive the cart forward when the grain height is at its peak for a certain period of time [paragraph 88]. Once the height sensor determines that the fill height within the receiving container has reached the height threshold and remains at or above the height threshold for a second prescribed duration, the controller generates a notification signal to the operator to drive forwardly to move the spout to a new location relative to the receiving container which has not yet been filled to the maximum height [paragraph 108]).
	Regarding Claim 23. Banthia teaches the method of claim 22. 
	Banthia also teaches:
	further comprising: 
	causing the vehicle controller to control the one or more vehicle components to move a cart to the container; 
	using a location and/or navigation system and/or one or more sensors to determine that the cart is near the container; and 
	in response to determining that the cart is near the container, causing the vehicle controller to control the one or more vehicle components to stop the cart (FIG. 1 shows a grain cart with a hopper container at 34, with multiple vehicle components shown such as tractor treads and a robotic arm at 40 [paragraphs 91 and 92]. A control assembly for the agricultural implement is shown at numeral 10, which includes a controller in the form of a computer device with a memory and a processor for executing programming instructions to execute the various functions of the control assembly as described herein [paragraph 94]. The cart typically has a PTO driveshaft located at the rear end of the tractor [paragraph 4]. The control assembly includes a speed sensor to measure the rotation speed of the power-take-off (PTO) shaft [paragraph 25], and an automatic start/stop control uses one or more sensors to identify the presence of a truck [paragraph 88]. This is shown in FIG. 9, where a signal to stop driving can be issued by the operator and the control system stops the cart, meaning the vehicle controller controls one or more vehicle components to move the cart or stop the cart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) as applied to claim 2 above, and further in view of Kriebel et al. US 20190364734 A1 (“Kriebel”).
	Regarding Claim 5. Banthia teaches the system of claim 2.
	Banthia also teaches:
	wherein the cart includes an auger assembly, and the one or more computers are further configured to: 
	cause the vehicle controller to control the one or more vehicle components to move the cart to the first unloading location (The system of Banthia continuously monitors the fill status of a container in a truck adjacent to the cart [paragraph 88]. At each pass, the automated system alerts the operator to drive the grain cart forward based on the gain height is at its peak for a certain period of time. The control assembly of the invention includes a computer device mounted on the cart and in communication with an operator interface [paragraph 94]. This uses one or more sensors to identify the presence of the truck, detect the highest truck edge, monitor the grain height, and the PTO rpms. The vehicle is not purely autonomous, but the fact that the operator can issue a command to the computers, causing the control system to drive the cart forward reads on a vehicle controller that can control the one or more vehicle components to move the cart to the first unloading location); 
	use the one or more sensors to determine whether the cart has reached the first unloading location; 
	if the cart is determined to have reached the first unloading location, engage an auger of the auger assembly; and use the engaged auger assembly to discharge material from the hopper to the container (The auger assembly features a gate that for discharging material through the auger into the hopper container [paragraph 34]. The operation of opening and closing of the gate assembly is accomplished by signals wherein the gate position sensor indicates that a desired position has been reached, so that when the gate is positioned in the desired location, the gate operator stops at the desired position [paragraph 104]. The process includes the tractor operator driving the cart towards the truck and positioning the cart to begin the unloading process [paragraph 116]. The PTO driveshaft of the tractor is engaged, through the control system in response to the operator’s input, and once the PTO rpm reaches a predetermined threshold value, the auger gates automatically open to a preset value and the unloading begins [paragraph 117]).
	Additionally, and in the alternative, Kriebel teaches:
	wherein the cart includes one or more computers configured to: 
	cause the vehicle controller to control one or more vehicle components to move the cart to a first unloading location (A self-driving agricultural working machines can include harvesters, prime movers (tractors), and other types of self-driving agricultural working machines can be included to perform an agricultural work process [paragraph 3]. A self-driving agricultural working machine can perform the method of Kriebel [paragraph 34]. FIG. 1 shows a routine with positions that the vehicle would move to in order to perform harvesting activities at E1, E2, etc.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the cart includes one or more computers configured to: cause the vehicle controller to control one or more vehicle components to move the cart to a first unloading location as taught by Kriebel so as to allow the cart driving to be automated along with the other features of Kriebel that are already automated. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) as applied to claim 2 above, and further in view of Vance US 5675056 A (“Vance”) and Winsnes et al. US 20190141899 A1 (“Winsnes”).
	Regarding Claim 6. Banthia teaches the system of claim 2.
	Banthia does not teach:
	further comprising one or more load sensors and/or one or more hopper cameras, wherein the one or more computers are further configured to: 
	use the one or more load sensors and/or the one or more hopper cameras to determine whether the hopper is empty.
	However, Vance teaches:
	further comprising one or more load sensors and/or one or more hopper cameras, wherein the one or more computers are further configured to: 
	use the one or more load sensors and/or the one or more hopper cameras to determine whether the hopper is empty (A weight sensor weighs the contents of a cart to record processed waste, and can inform a computer when the cart is empty [Column 11, lines 1-8]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with further comprising one or more load sensors and/or one or more hopper cameras, wherein the one or more computers are further configured to: use the one or more load sensors and/or the one or more hopper cameras to determine whether the hopper is empty as taught by Vance so as to allow the cart to determine when the hopper is empty, so as to adjust its operations accordingly.
	Banthia in combination with Vance also does not teach:
	if the hopper is determined to be empty, shut down the auger assembly.
	However, Winsnes teaches:
	if the hopper is determined to be empty, shut down the auger assembly (A grain cart is shown in FIG. 1, with an auger assembly and doors that are controlled automatically according to how much weight of product has left the tank while unloading. When a required weight has been delivered or the hoppers are empty, the doors are closed while the auger is still running, to discharge seeds or fertilizer remaining in the auger [paragraph 51]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with if the hopper is determined to be empty, shut down the auger assembly as taught by Winsnes so that the cart will not waste energy running the auger when the hopper is empty.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) as applied to claim 7 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”) and Affleck US 20150023767 A1 (“Affleck”).
	Regarding Claim 8. Banthia teaches the system of claim 7.
	Banthia also teaches:
	wherein the one or more computers are further configured to: 
	cause the vehicle controller to control the one or more vehicle components to move the cart to a target location (In FIG. 18, at the first step, the operator unfolds the auger, positions the grain cart for the unloading process and switches on the auto-gate system [paragraph 122]).
	Banthia does not teach:
	wherein the system further comprises a location and/or navigation system, and the one or more computers are further configured to: 
	use the location and/or navigation system to determine a location of the cart; 
	use the location and/or navigation system to determine a route from the location of the cart to a target location; and 
	cause the vehicle controller to control the one or more vehicle components to move the cart to the target location on the determined route.
	However, Galluzzo teaches:
	wherein the system further comprises a location and/or navigation system (A mobile manipulation robot that can autonomously navigate and position itself within a logistics facility by recognition of landmarks by at least one of a plurality of sensors [Claim 4]. The robot is also shown in FIG. 1 as being a mobile robot with a container/hopper, making it a type of robotic cart), and the one or more computers are further configured to: 
	use the location and/or navigation system to determine a location of the cart (In embodiments of the system, the at least one mobile manipulation robot may be able to autonomously navigate and position itself within the logistics facility by recognition of at least one landmark by at least one of the plurality of sensors [paragraph 22], meaning the robot can determine its own position); 
	use the location and/or navigation system to determine a route from the location of the cart to a target location (The robot communicates with a remote interface to receive data regarding a location within the facility where the robot is to retrieve pieces to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility [Claim 3]); and 
	cause the vehicle controller to control the one or more vehicle components to move the cart to the target location on the determined route (After forming a route for the robot to take to retrieve the pieces, the method then includes moving the robot along the route to the location [Claim 21]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the system further comprises a location and/or navigation system, and the one or more computers are further configured to: use the location and/or navigation system to determine a location of the cart; use the location and/or navigation system to determine a route from the location of the cart to a target location; and 	cause the vehicle controller to control the one or more vehicle components to move the cart to the target location on the determined route as taught by Galluzzo so as to allow the robot to navigate by itself to the target location. 
	Banthia in combination with Galluzzo do not teach:
	the target position is an auger folding position.
	However, Affleck teaches:
	the target position is an auger folding position (an automated cart is shown in FIG. 2 with its auger folded up for transport, and in FIG. 3, the auger is unfolded for operation. When the robot needs to switch to transport mode, the auger must be folded, and so there must be a point, position, or other location where the robot folds the auger for transport).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia and Galluzzo with the target position is an auger folding position as taught by Affleck so that the robot can fold the auger away when it is switching to transport mode.
	Regarding Claim 9. Banthia in combination with Galluzzo and Affleck teaches the system of claim 8.
	Banthia does not teach:
	wherein the one or more computers are further configured to: 
	use the location and/or navigation system and/or the one or more sensors to determine whether the cart is at the target location; 
	if the cart is determined to be at the target location, use the location and/or navigation system and/or the one or more sensors to determine whether the cart has proper clearance for the robotic arm assembly to perform an operation;
	if the cart is determined to not have proper clearance, cause the vehicle controller to control the one or more vehicle components to move the cart to a new auger folding location; and 	if the cart is determined to have proper clearance, cause the vehicle controller to control the one or more vehicle components to stop the cart.
	However, Galluzzo teaches:
	wherein the one or more computers are further configured to: 
	use the location and/or navigation system and/or the one or more sensors to determine whether the cart is at the target location (In embodiments of the system, the at least one mobile manipulation robot may be able to autonomously navigate and position itself within the logistics facility by recognition of at least one landmark by at least one of the plurality of sensors [paragraph 22], meaning the robot can determine its own position);
	if the cart is determined to be at the target location, use the location and/or navigation system and/or the one or more sensors to determine whether the cart has proper clearance for the robotic arm assembly to perform an operation (Once the robot reaches the location within the facility of the items to be picked, the robot performs the operation of picking the item from the location using an end effector of the robot manipulation arm [paragraphs 34 and 35]);
	if the cart is determined to not have proper clearance, cause the vehicle controller to control the one or more vehicle components to move the cart to a new auger folding location; and 	if the cart is determined to have proper clearance, cause the vehicle controller to control the one or more vehicle components to stop the cart (The manipulation robot may stop if the sensors detect an obstacle in close proximity, or unsafe operation of the robot [paragraph 56]. Geometry information for the infrastructure is required for pick manipulation algorithms to determine an item picking trajectory that will allow the robot manipulator to grasp a piece without colliding with surrounding objects [paragraph 82]. In the event that the target item is not in the storage unit that the manipulator is sent to retrieve the item from, the manipulator arm may be used to select another replacement item and/or retrieve the missing item [paragraph 73], meaning that in the event that there is a problem with the target retrieval location, the robot can move to a different location to retrieve the item. However, as described in paragraphs 34 and 35, if the robot reaches the target position unobstructed, the robot will stop at the location of the items to be picked and perform the operation of picking the item).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the one or more computers are further configured to: use the location and/or navigation system and/or the one or more sensors to determine whether the cart is at the target location; if the cart is determined to be at the target location, use the location and/or navigation system and/or the one or more sensors to determine whether the cart has proper clearance for the robotic arm assembly to perform an operation; if the cart is determined to not have proper clearance, cause the vehicle controller to control the one or more vehicle components to move the cart to a new auger folding location; and if the cart is determined to have proper clearance, cause the vehicle controller to control the one or more vehicle components to stop the cart as taught by Galluzzo so as to allow the robot to navigate by itself to the target location to perform operations. 
	Banthia in combination with Galluzzo also does not teach:
	the target location is an auger folding location, and the operation is having the auger assembly move from an operating position to a storage position.
	However, Affleck teaches:
	the target location is an auger folding location, and the operation is having the auger assembly move from an operating position to a storage position (an automated cart is shown in FIG. 2 with its auger folded up for transport, and in FIG. 3, the auger is unfolded for operation. When the robot needs to switch to transport mode, the auger must be folded, and so there must be a point, position, or other location where the robot folds the auger for transport).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia and Galluzzo with the target location is an auger folding location, and the operation is having the auger assembly move from an operating position to a storage position as taught by Affleck so that the robot can fold the auger away when it is switching to transport mode.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”), Galluzzo et al. US 20150032252 A1 (“Galluzzo”), and Affleck US 20150023767 A1 (“Affleck”) as applied to claim 9 above, and further in view of Tobey US 8414246 B2 (“Tobey”).
	Regarding Claim 10. Banthia in combination with Galluzzo and Affleck teaches the system of claim 9.
	Banthia also teaches:
	an arm that is an auger assembly (The robot features an unloading auger assembly, and the assembly features a spout, both of which are shown in FIG. 2).
	Banthia does not teach:
	wherein the one or more computers are further configured to: 
	determine if the cart has proper clearance, and
	if the cart is determined to have proper clearance, perform the operation; and
	cause the vehicle controller to control the one or more vehicle components to stop the cart.
	However, Galluzzo teaches:
	wherein the one or more computers are further configured to: 
	determine if the cart has proper clearance, and
	if the cart is determined to have proper clearance, perform the operation; and
	cause the vehicle controller to control the one or more vehicle components to stop the cart (the manipulation robot may stop if the sensors detect an obstacle in close proximity, or unsafe operation of the robot [paragraph 56]. Geometry information for the infrastructure is required for pick manipulation algorithms to determine an item picking trajectory that will allow the robot manipulator to grasp a piece without colliding with surrounding objects [paragraph 82], so if the robot has a clear path, it will travel to the target location. Once the robot reaches the location within the facility of the items to be picked, the robot performs the operation of picking the item from the location using an end effector of the robot manipulation arm [paragraphs 34 and 35]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the one or more computers are further configured to: determine if the cart has proper clearance, and if the cart is determined to have proper clearance, perform the operation; and cause the vehicle controller to control the one or more vehicle components to stop the cart as taught by Galluzzo so that the robot can navigate towards the target location and avoid obstacles while moving, and perform the operation.
	Barthia also does not teach:
	use the one or more sensors to determine whether an obstacle that would interfere with movement of the arm assembly is present, and
	if no obstacle that would interfere with movement of the arm assembly, perform the movement.
	However, Tobey teaches:
	use the one or more sensors to determine whether an obstacle that would interfere with movement of the arm assembly is present, and 
	if no obstacle that would interfere with movement of the arm assembly, perform the movement (A hybrid robot arm system that can perform work by cooperating with a main computer and other subsystems, including a sensor ring [Column 15, lines 26-35]. Such cooperation can also avoid collisions, as well as collision avoidance of objects, such as when the arm navigates a convoluted path around obstacles. This means that the sensors working with the arm can determine whether an obstacle that would interfere with the movement of the arm, and if no obstacle would interfere, cause the arm to perform the operation).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with use the one or more sensors to determine whether an obstacle that would interfere with movement of the arm assembly is present, and if no obstacle that would interfere with movement of the arm assembly, perform the movement as taught by Tobey so as to avoid collisions with the robotic arm.
	Barthia also does not teach:
	the movement of the auger assembly is from an operating position to the storage position.
	However, Affleck teaches:
	the movement of the auger assembly is from an operating position to the storage position (an automated cart is shown in FIG. 2 with its auger folded up for transport, and in FIG. 3, the auger is unfolded for operation. When the robot needs to switch to transport mode, the auger must be folded, and so there must be a point, position, or other location where the robot folds the auger for transport).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the movement of the auger assembly is from an operating position to the storage position so as to fold up the auger assembly in order to transport the cart, while ensuring that the auger assembly does not collide with an obstacle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”), Galluzzo et al. US 20150032252 A1 (“Galluzzo”), Affleck US 20150023767 A1 (“Affleck”), and Tobey US 8414246 B2 (“Tobey”) as applied to claim 10 above, and further in view of Li US 20170368691 A1 (“Li”).
	Regarding Claim 11. Banthia in combination with Galluzzo, Affleck, and Tobey teaches the system of claim 10.
	Banthia also teaches:
	The robot is a cart with an arm that is an auger assembly (The robot is shown in FIG. 2 as a cart that features an unloading auger assembly, and the assembly features a spout).
	Banthia does not teach:
	if an obstacle that would interfere with the movement of the robot to a target position is determined to be present, using the one or more sensors to determine whether the obstacle has cleared within a threshold amount of time;
	if the obstacle is determined to not have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to move the cart to a new location; and
	if the obstacle is determined to have cleared within the threshold amount of time, cause the robot to continue its program.
	However, Li teaches:
	if an obstacle that would interfere with the movement of the robot to a target position is determined to be present, using the one or more sensors to determine whether the obstacle has cleared within a threshold amount of time;
	if the obstacle is determined to not have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to move the cart to a new location; and
	if the obstacle is determined to have cleared within the threshold amount of time, cause the robot to continue its program (A mobile robot that can detect when it encounters an unexpected obstacle [paragraph 66]. The robot may stop and wait for a specified time period (threshold) to allow the obstacle to clear the path, and if the obstacle has not cleared the path after the specified time period, the robot will circumvent it to get to the target location [paragraph 66]. In FIG. 9A, the robot is shown continuing its programming if the obstacle clears the path within the time threshold).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with if an obstacle that would interfere with the movement of the robot to a target position is determined to be present, using the one or more sensors to determine whether the obstacle has cleared within a threshold amount of time; if the obstacle is determined to not have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to move the cart to a new location; and if the obstacle is determined to have cleared within the threshold amount of time, cause the robot to continue its program as taught by Li so as to allow the robot to wait for an obstacle to move out of the way before adjusting its movement path or changing its programming. 
	Banthia also does not teach:
	wherein the robot continuing its program means causing the vehicle controller to control the one or more vehicle components to stop the robot. 
	However, Li also teaches teaches:
	wherein the robot continuing its program means causing the vehicle controller to control the one or more vehicle components to stop the robot (At step 303 of FIG. 3, the process of controlling the robot determines whether the robot is currently moving, and if so, sends instructions to the motor control module of the robot to stop the robot [paragraph 36]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the robot continuing its program means causing the vehicle controller to control the one or more vehicle components to stop the robot as taught by Li in the event that the robot needs to stop at a specific point to perform a task, but only if that task is unobstructed. 
	Banthia also does not teach:
	The new location is an auger folding location. 
	However, Affleck teaches:
	The new location is an auger folding location (an automated cart is shown in FIG. 2 with its auger folded up for transport, and in FIG. 3, the auger is unfolded for operation. When the robot needs to switch to transport mode, the auger must be folded, and so there must be a point, position, or other location where the robot folds the auger for transport).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the new location is an auger folding location so as to fold up the auger assembly in order to transport the cart, while ensuring that the auger assembly does not collide with an obstacle.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) as applied to claim 1 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”).
	Regarding Claim 12. Banthia teaches the system of claim 1.
	Banthia also teaches:
	further comprising: one or more sensors; 
	wherein the one or more computers are configured to: 
	cause the vehicle controller to control the one or more vehicle components to move the cart to a container; 
	use a location and/or navigation system and/or the one or more sensors to determine whether the cart is near the container (According to one aspect of Banthia, the cart controller is configured to identify the presence of a truck by determining both the side sensors on the cart being active [paragraph 73]. As shown in FIG. 21, if the presence of the truck is not detected, the auger system does not activate and the gates allowing grain to pass through do not open); and 
	if the cart is determined to be near the container, cause the vehicle controller to control the one or more vehicle components to stop the cart (the system is able to (i) identify the presence of a truck by using the object detection information obtained by the ultrasonic sensors mounted on either side of the auger, and…prompt the operator to stop or drive based on the real-time spout sensor values measuring the grain height [paragraph 88]). 
	Banthia does not teach:
	a location and/or navigation system.
	However, Galluzzo teaches:
	a location and/or navigation system (A mobile manipulation robot that can autonomously navigate and position itself within a logistics facility by recognition of landmarks by at least one of a plurality of sensors [Claim 4]. The robot is also shown in FIG. 1 as being a mobile robot with a container/hopper, making it a type of robotic cart).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with a location and/or navigation system as taught by Galluzzo so as to allow the robot to navigate by itself to the target location without relying on an operator. 
	Regarding Claim 13. Banthia in combination with Galluzzo teaches the system of claim 12.
	Banthia also teaches:
	The robot is an automated cart (The robot is shown in FIG. 2 as a cart).
	Banthia does not teach:
	wherein the one or more computers are further configured to: 
	use the location and/or navigation system to determine a location of the cart; 
	use the location and/or navigation system to determine a route from the location of the cart to a location of the container; and 
	cause the vehicle controller to control the one or more vehicle components to move the cart to the container on the determined route.
	However, Galluzzo teaches:
	wherein the one or more computers are further configured to: 
	use the location and/or navigation system to determine a location of the robot (A mobile manipulation robot that can autonomously navigate and position itself within a facility by recognition of at least one landmark by at least one of the plurality of sensors [Claim 4]. The robot can also localize itself without ambiguity [paragraph 78], and also localize individual Stock Keeping Units (SKUs) for picking up parts [paragraph 76]); 
	use the location and/or navigation system to determine a route from the location of the robot to a location of the container; and 
	cause the vehicle controller to control the one or more vehicle components to move the robot to the container on the determined route (Once the robot has determined the location within a facility where the SKU is located, a route for the robot to take within the facility can be generated [paragraph 32], and the robot will move along the route to the container [paragraph 34]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the one or more computers are further configured to: use the location and/or navigation system to determine a location of the cart; use the location and/or navigation system to determine a route from the location of the cart to a location of the container; and cause the vehicle controller to control the one or more vehicle components to move the cart to the container on the determined route as taught by Galluzzo so as to allow the robot to navigate by itself to the container location without relying on an operator.
	Regarding Claim 14. Banthia in combination with Galluzzo teaches the system of claim 13.
	Banthia does not teach:
	further comprising one or more communication interfaces, wherein the one or more computers are configured to use the one or more communication interfaces to receive the location of the container.
	However, Galluzzo teaches:
	further comprising one or more communication interfaces, wherein the one or more computers are configured to use the one or more communication interfaces to receive the location of the container (The server may have an electronic communications interface on the server that connects with another communication interface on the manipulation robot(s) established by a wireless network [paragraph 51]. The server can receive a piece-picking order including at least one item to be picked [paragraph 31]; generating a location for the item to be picked [paragraph 32]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with further comprising one or more communication interfaces, wherein the one or more computers are configured to use the one or more communication interfaces to receive the location of the container as taught by Galluzzo so as to allow the robot to receive navigation information from a remote interface and then operate without relying on an operator.
	Regarding Claim 15. Banthia in combination with Galluzzo teaches the system of claim 13.
	Banthia also teaches:
	The work area is a field for harvesting (A grain cart, wherein the grain cart is for delivering grain to trucks or other hauling devices away from the harvest field [paragraph 3]).
	Banthia does not teach:
	wherein the location and/or navigation system determines the route using one or more field maps and/or harvest data.
	However, Galluzzo teaches:
	wherein the location and/or navigation system determines the route using one or more maps of the work area and/or harvest data (The server may have access to the central facility map storage, which enables it to analyze the stored maps in depth and optimize routes between pick locations [paragraph 81]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the location and/or navigation system determines the route using one or more maps of the work area and/or harvest data so as to allow the robot to utilize maps of its working environment to find optimal routes to its destination. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) and Galluzzo et al. US 20150032252 A1 (“Galluzzo”) as applied to claim 13 above, and further in view of Chrysanthakopoulos et al. US 20190200510 A1 (“Chrysanthakopoulos”) and Perry et al. US 20190325534 A1 (“Perry”) .
	Regarding Claim 16. Banthia in combination with Galluzzo teaches the system of claim 15.
	Banthia does not teach:
	wherein the one or more of field maps include the locations of one or more permanent obstacles.
	However, Chrysanthakopoulos teaches:
	wherein the one or more of field maps include the locations of one or more permanent obstacles (An agricultural system that can detect large logs, ravines, rocks, un-navigable terrain, and other hazards, along with animals and humans [paragraph 93]. The ravines and un-navigable terrain are permanent obstacles).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the one or more of field maps include the locations of one or more permanent obstacles as taught by Chrysanthakopoulos so as to allow the robot to avoid permanent obstacles. 
	Banthia also does not teach:
	the harvest data indicates areas of a field that have been harvested and/or areas of the field that have not been harvested.
	However, Perry teaches:
	the harvest data indicates areas of a field that have been harvested and/or areas of the field that have not been harvested (A crop listing store stores crop produce listings in association with various metrics for the crop product [paragraph 54]. For example, a first location may be a production location of the crop product, a storage location of the crop product, and a current or future location of a crop product in transit. The crop product may be further identified as being a crop that has not been harvested, a crop that has been harvested but not processed, or a crop that has been harvested and processed into a different crop product. For example, a production location of a harvested or unharvested and unprocessed crop product may be a field or field boundary, a greenhouse, vertical farm, or the like).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the harvest data indicates areas of a field that have been harvested and/or areas of the field that have not been harvested as taught by Perry so as to prevent the robot from going over terrain that has already been harvested. 

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) and Galluzzo et al. US 20150032252 A1 (“Galluzzo”) as applied to claim 13 above, and further in view of Pickett et al. US 20130045067 A1 (“Pickett”).
	Regarding Claim 17. Banthia in combination with Galluzzo teaches the system of claim 13.
	Banthia also teaches:
	wherein the cart includes a hopper and an auger assembly (the robot is shown in FIG. 2 as a cart that features an unloading auger assembly, and the assembly features a spout).
	Banthia does not teach:
	the one or more computers are further configured to:
	if the cart is determined to be near the container, use the location and/or navigation system and/or the one or more sensors to determine whether the cart has proper clearance for the auger assembly to be moved from a storage position to an operating position; 
	if the cart is determined to not have proper clearance, cause the vehicle controller to control the one or more vehicle components to move the cart to a new location that is near the container; and 
	if the cart is determined to have proper clearance, cause the vehicle controller to control the one or more vehicle components to stop the cart.
	However, Pickett teaches:
	the one or more computers are further configured to:
	if the cart is determined to be near the container, use the location and/or navigation system and/or the one or more sensors to determine whether the cart has proper clearance for the auger assembly to be moved from a storage position to an operating position (FIG. 1 shows a material transferring vehicle at 301 and a material receiving vehicle at 307, with a lateral separation distance at 311. A lateral estimator estimates the distance at 311 based on image data collected from image sensors [paragraph 25]. A material-transferring vehicle with an unloading chute (auger), wherein either the vehicle, the unloading chute, or its container provide guidance data for a user to guide the material-transferring vehicle to avoid hitting or contacting the edge of the material receiving vehicle [paragraph 41]. Pickett also teaches that the method and system is designed for automation of the unloading agricultural material from a cart into a truck to avoid collisions between a discharge chute of the cart and the truck [paragraph 65]); 
	if the cart is determined to not have proper clearance, cause the vehicle controller to control the one or more vehicle components to move the cart to a new location that is near the container; and 
	if the cart is determined to have proper clearance, cause the vehicle controller to control the one or more vehicle components to stop the cart (The movement of the material-transferring vehicle is either manually controlled by a human operator, or instructed automatically by the vehicle guidance controller [paragraph 33]. The lateral separation distance of the lateral estimator or the object height estimator may be used to guide the material-transferring vehicle in a proper position with respect to the material receiving vehicle to avoid collisions [paragraph 29]. This means that the vehicle will stop when it has proper clearance).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the one or more computers are further configured to: if the cart is determined to be near the container, use the location and/or navigation system and/or the one or more sensors to determine whether the cart has proper clearance for the auger assembly to be moved from a storage position to an operating position; if the cart is determined to not have proper clearance, cause the vehicle controller to control the one or more vehicle components to move the cart to a new location that is near the container; and if the cart is determined to have proper clearance, cause the vehicle controller to control the one or more vehicle components to stop the cart as taught by Pickett so as to prevent the auger from colliding with the recipient vehicle.
	Regarding Claim 18. Banthia in combination with Galluzzo and Pickett teaches the system of claim 17.
	Banthia does not teach:
	wherein the one or more computers are further configured to: 
	if the cart is determined to have proper clearance, use the one or more sensors to determine whether an obstacle that would interfere with movement of the auger assembly from the storage position to the operating position is present; and 
	if no obstacle that would interfere with movement of the auger assembly from the storage position to the operating position is determined to be present, cause the vehicle controller to control the one or more vehicle components to stop the cart.
	However, Pickett teaches:
	wherein the one or more computers are further configured to: 
	if the cart is determined to have proper clearance, use the one or more sensors to determine whether an obstacle that would interfere with movement of the auger assembly from the storage position to the operating position is present (FIG. 1 shows a material transferring vehicle at 301 and a material receiving vehicle at 307, with a lateral separation distance at 311. A lateral estimator estimates the distance at 311 based on image data collected from image sensors [paragraph 25]. A material-transferring vehicle with an unloading chute (auger), wherein either the vehicle, the unloading chute, or its container provide guidance data for a user to guide the material-transferring vehicle to avoid hitting or contacting the edge of the material receiving vehicle [paragraph 41]. Pickett also teaches that the method and system is designed for automation of the unloading agricultural material from a cart into a truck to avoid collisions between a discharge chute of the cart and the truck [paragraph 65]); and 
	if no obstacle that would interfere with movement of the auger assembly from the storage position to the operating position is determined to be present, cause the vehicle controller to control the one or more vehicle components to stop the cart (The movement of the material-transferring vehicle is either manually controlled by a human operator, or instructed automatically by the vehicle guidance controller [paragraph 33]. The lateral separation distance of the lateral estimator or the object height estimator may be used to guide the material-transferring vehicle in a proper position with respect to the material receiving vehicle to avoid collisions [paragraph 29]. This means that the vehicle will stop when there are no obstacles interfering with the movement of the auger assembly).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the one or more computers are further configured to: if the cart is determined to have proper clearance, use the one or more sensors to determine whether an obstacle that would interfere with movement of the auger assembly from the storage position to the operating position is present; and if no obstacle that would interfere with movement of the auger assembly from the storage position to the operating position is determined to be present, cause the vehicle controller to control the one or more vehicle components to stop the cart as taught by Pickett so as to prevent the auger from colliding with the recipient vehicle.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”), and Galluzzo et al. US 20150032252 A1 (“Galluzzo”), and Pickett et al. US 20130045067 A1 (“Pickett”) as applied to claim 18 above, and further in view of Li US 20170368691 A1 (“Li”).
	Regarding Claim 19. Banthia in combination with Galluzzo and Pickett teaches the system of claim 18.
	Banthia also teaches:
	the robot is a cart having an auger assembly (The robot is shown in FIG. 2 as a cart that features an unloading auger assembly, and the assembly features a spout), and
	in response to determining that the cart can continue its unloading program, causing the vehicle controller to control the one or more vehicle components to stop the cart (FIG. 1 shows a grain cart with a hopper container at 34, with multiple vehicle components shown such as tractor treads and a robotic arm at 40 [paragraphs 91 and 92]. A control assembly for the agricultural implement is shown at numeral 10, which includes a controller in the form of a computer device with a memory and a processor for executing programming instructions to execute the various functions of the control assembly as described herein [paragraph 94]. The cart typically has a PTO driveshaft located at the rear end of the tractor [paragraph 4]. The control assembly includes a speed sensor to measure the rotation speed of the power-take-off (PTO) shaft [paragraph 25], and an automatic start/stop control uses one or more sensors to identify the presence of a truck [paragraph 88]. This is shown in FIG. 9, where a signal to stop driving can be issued by the operator and the control system stops the cart, meaning the vehicle controller controls one or more vehicle components to move the cart or stop the cart).
	Banthia does not teach:
wherein the one or more computers are further configured to:
	if an obstacle would interfere with movement of the robot is determined to be present, using the one or more sensors to determine whether the obstacle has cleared within a threshold amount of time;
	if the obstacle is determined to not have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to move the robot to a new location; and
	if the obstacle is determined to have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to continue the robot’s program.
	However, Li teaches:
	if an obstacle would interfere with movement of the robot is determined to be present, using the one or more sensors to determine whether the obstacle has cleared within a threshold amount of time;
	if the obstacle is determined to not have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to move the robot to a new location; and
	if the obstacle is determined to have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to continue the robot’s program (A mobile robot that can detect when it encounters an unexpected obstacle [paragraph 66]. The robot may stop and wait for a specified time period (threshold) to allow the obstacle to clear the path, and if the obstacle has not cleared the path after the specified time period, the robot will circumvent it to get to the target location [paragraph 66]. In FIG. 9A, the robot is shown continuing its programming if the obstacle clears the path within the time threshold).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with if an obstacle would interfere with movement of the robot is determined to be present, using the one or more sensors to determine whether the obstacle has cleared within a threshold amount of time; if the obstacle is determined to not have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to move the robot to a new location; and if the obstacle is determined to have cleared within the threshold amount of time, cause the vehicle controller to control the one or more vehicle components to continue the robot’s program as taught by Li so as to allow the robot to wait for an obstacle to move out of the way before adjusting its movement path or changing its programming. 
	Banthia also does not teach:
	the movement of the robot is the movement of the auger assembly from the storage position to the operating position, and if the robot is to move to a new location, it moves to a new location that is near the container.
	However, Pickett teaches:
	the movement of the robot is the movement of the auger assembly from the storage position to the operating position, and if the robot is to move to a new location, it moves to a new location that is near the container (FIG. 1 shows a material transferring vehicle at 301 and a material receiving vehicle at 307, with a lateral separation distance at 311. A lateral estimator estimates the distance at 311 based on image data collected from image sensors [paragraph 25]. A material-transferring vehicle with an unloading chute (auger), wherein either the vehicle, the unloading chute, or its container provide guidance data for a user to guide the material-transferring vehicle to avoid hitting or contacting the edge of the material receiving vehicle while aligning the unloading chute with the second container [paragraph 41]. Pickett also teaches that the method and system is designed for automation of the unloading agricultural material from a cart into a truck to avoid collisions between a discharge chute of the cart and the truck [paragraph 65]. The movement of the material-transferring vehicle is either manually controlled by a human operator, or instructed automatically by the vehicle guidance controller [paragraph 33]. The lateral separation distance of the lateral estimator or the object height estimator may be used to guide the material-transferring vehicle in a proper position with respect to the material receiving vehicle to avoid collisions [paragraph 29]. This means that the vehicle will stop when there are no obstacles interfering with the movement of the auger assembly).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the movement of the robot is the movement of the auger assembly from the storage position to the operating position, and if the robot is to move to a new location, it moves to a new location that is near the container as taught by Pickett so as to allow the cart to avoid collisions between the auger and the receiving container.

Claim 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Banthia et al. 20190322461 A1 (“Banthia”) as applied to claim 1 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”), Perry et al. US 20190325534 A1 (“Perry”), and Chrysanthakopoulos et al. US 20190200510 A1 (“Chrysanthakopoulos”).
	Regarding Claim 20. Banthia teaches the system of claim 1.
	Banthia also teaches:
	A farm implement that is a container (the cart is designed to move towards an auxiliary farm implement that is a container [paragraph 34]).
	Banthia does not teach:
	further comprising: 
	one or more communication interfaces; and 
	a location and/or navigation system; 
	wherein the one or more computers are configured to: 
	use the location and/or navigation system to determine a current location of the location and/or navigation system;
	use the one or more communication interfaces to receive a location of a container;
	use the location and/or navigation system to determine a route from the current location to the location of the container, wherein the location and/or navigation system determines the route using one or more field maps; and
	cause the vehicle controller to control the one or more vehicle components to move the cart to the container on the determined route.
	However, Galluzzo teaches:
	further comprising: 
	one or more communication interfaces; and 
	a location and/or navigation system; 
	wherein the one or more computers are configured to: 
	use the location and/or navigation system to determine a current location of the location and/or navigation system (The server may have an electronic communications interface on the server that connects with another communication interface on the manipulation robot(s) established by a wireless network [paragraph 51]. The server can receive a piece-picking order including at least one item to be picked [paragraph 31]; generating a location for the item to be picked and a route for the robot to take within the facility [paragraph 32]. Then the mobile manipulation robot moves along the route to the location within the logistics facility of the items to be picked [paragraph 34]); 
	use the one or more communication interfaces to receive a location of a container (each item that the robot is instructed to pick is known as a Stock Keeping Unit (SKU), and each SKU has a specific location in which it is kept [paragraph 5]. This means that when the robot receives from the communication interfaces information regarding the location of an item, it also receives information on a location of a container);
	use the location and/or navigation system to determine a route from the current location to the location of the container, wherein the location and/or navigation system determines the route using one or more field maps (The server may have access to the central facility map storage, which enables it to analyze the stored maps in depth and optimize routes between pick locations [paragraph 81]. As stated above in paragraph 32, the server generates a route for the robot to take within the facility to the target container); and 
	cause the vehicle controller to control the one or more vehicle components to move the cart to the container on the determined route (After receiving the route from the server, the mobile manipulation robot moves along the route to the location within the logistics facility of the items to be picked [paragraph 34]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with further comprising: one or more communication interfaces; and a location and/or navigation system; wherein the one or more computers are configured to: use the location and/or navigation system to determine a current location of the location and/or navigation system; use the one or more communication interfaces to receive a location of a container;	use the location and/or navigation system to determine a route from the current location to the location of the container, wherein the location and/or navigation system determines the route using one or more field maps; and cause the vehicle controller to control the one or more vehicle components to move the cart to the container on the determined route as taught by Galluzzo so as to allow the robot to utilize maps and a communication network to navigate to its destination without needing to be operated by an operator. 
	Banthia also does not teach:
	wherein the navigation system also determines routes using harvest data; the harvest data indicates areas of a field that have been harvested and areas of the field that have not been harvested; and the determined route avoids the areas of the field that have not been harvested.
	However, Perry teaches:
	wherein the navigation system also determines routes using harvest data; the harvest data indicates areas of a field that have been harvested and areas of the field that have not been harvested; and the determined route avoids the areas of the field that have not been harvested (A crop listing store stores crop produce listings in association with various metrics for the crop product [paragraph 54]. For example, a first location may be a production location of the crop product, a storage location of the crop product, and a current or future location of a crop product in transit. The crop product may be further identified as being a crop that has not been harvested, a crop that has been harvested but not processed, or a crop that has been harvested and processed into a different crop product. For example, a production location of a harvested or unharvested and unprocessed crop product may be a field or field boundary, a greenhouse, vertical farm, or the like. The system can generate a route to transport a crop product [paragraph 13]. The route generation module can access information regarding the pick-up location and the drop-off location [paragraph 165], and can identify the route based on factors impacting crop transportation. The system determine a crop pick-up location [paragraph 10], which naturally relies on the crops having been harvested and processed, and therefore ready for pick-up. This means that the determined route will avoid areas with crops that have not been harvested).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the navigation system also determines routes using harvest data; the harvest data indicates areas of a field that have been harvested and areas of the field that have not been harvested; and the determined route avoids the areas of the field that have not been harvested as taught by Perry so that the cart can avoid areas of the field that have not been harvested and are not ready to be picked up by the cart. 
	Banthia also does not teach:
	the one or more of field maps include the locations of one or more permanent obstacles, and the determined route avoids the one or more permanent obstacles.
	However, Chrysanthakopoulos teaches:
	the one or more of field maps include the locations of one or more permanent obstacles, and the determined route avoids the one or more permanent obstacles (The robot can use a topological path planner, which works with the navigation system to avoid obstacles [paragraph 74]. The system that can detect large logs, ravines, rocks, un-navigable terrain, and other hazards, along with animals and humans [paragraph 93]. The ravines and un-navigable terrain are permanent obstacles that the path planner can avoid).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the one or more of field maps include the locations of one or more permanent obstacles, and the determined route avoids the one or more permanent obstacles as taught by Chrysanthakopoulos so as to allow the robot to avoid permanent obstacles. 
	Regarding Claim 21. Banthia in combination with Galluzzo, Perry, and Chrysanthakopoulos teaches the system of claim 1.
	Banthia also teaches:
	wherein the farm implement is a container or a harvester (the cart is designed to move towards an auxiliary farm implement that is a container [paragraph 34]).
	Regarding Claim 24. Banthia teaches a method comprising:
	a farm implement that is a container (the cart is designed to move towards an auxiliary farm implement that is a container [paragraph 34]).
	Banthia does not teach:
	using a location and/or navigation system to determine a current location of the location and/or navigation system; 
	using one or more communication interfaces to receive a location of a container; 
	using the location and/or navigation system to determine a route from the current location to the location of the container, wherein the location and/or navigation system determines the route using one or more field maps; and 
	causing a vehicle controller to control one or more vehicle components to move a cart to the container on the determined route.
	However, Galluzzo teaches:
	using a location and/or navigation system to determine a current location of the location and/or navigation system (The server may have an electronic communications interface on the server that connects with another communication interface on the manipulation robot(s) established by a wireless network [paragraph 51]. The server can receive a piece-picking order including at least one item to be picked [paragraph 31]; generating a location for the item to be picked and a route for the robot to take within the facility [paragraph 32]. Then the mobile manipulation robot moves along the route to the location within the logistics facility of the items to be picked [paragraph 34]); 
	using one or more communication interfaces to receive a location of a container (each item that the robot is instructed to pick is known as a Stock Keeping Unit (SKU), and each SKU has a specific location in which it is kept [paragraph 5]. This means that when the robot receives from the communication interfaces information regarding the location of an item, it also receives information on a location of a container); 
	using the location and/or navigation system to determine a route from the current location to the location of the container, wherein the location and/or navigation system determines the route using one or more field maps (The server may have access to the central facility map storage, which enables it to analyze the stored maps in depth and optimize routes between pick locations [paragraph 81]. As stated above in paragraph 32, the server generates a route for the robot to take within the facility to the target container); and 
	causing a vehicle controller to control one or more vehicle components to move a cart to the container on the determined route (After receiving the route from the server, the mobile manipulation robot moves along the route to the location within the logistics facility of the items to be picked [paragraph 34]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with using a location and/or navigation system to determine a current location of the location and/or navigation system; using one or more communication interfaces to receive a location of a container; using the location and/or navigation system to determine a route from the current location to the location of the container, wherein the location and/or navigation system determines the route using one or more field maps; and causing a vehicle controller to control one or more vehicle components to move a cart to the container on the determined route as taught by Galluzzo so as to allow the robot to utilize maps and a communication network to navigate to its destination without needing to be operated by an operator. 
	Banthia also does not teach:
	wherein the navigation system also determines routes using harvest data; the harvest data indicates areas of a field that have been harvested and areas of the field that have not been harvested; and the determined route avoids the areas of the field that have not been harvested.
	However, Perry teaches:
	wherein the navigation system also determines routes using harvest data; the harvest data indicates areas of a field that have been harvested and areas of the field that have not been harvested; and the determined route avoids the areas of the field that have not been harvested (A crop listing store stores crop produce listings in association with various metrics for the crop product [paragraph 54]. For example, a first location may be a production location of the crop product, a storage location of the crop product, and a current or future location of a crop product in transit. The crop product may be further identified as being a crop that has not been harvested, a crop that has been harvested but not processed, or a crop that has been harvested and processed into a different crop product. For example, a production location of a harvested or unharvested and unprocessed crop product may be a field or field boundary, a greenhouse, vertical farm, or the like. The system can generate a route to transport a crop product [paragraph 13]. The route generation module can access information regarding the pick-up location and the drop-off location [paragraph 165], and can identify the route based on factors impacting crop transportation. The system determine a crop pick-up location [paragraph 10], which naturally relies on the crops having been harvested and processed, and therefore ready for pick-up. This means that the determined route will avoid areas with crops that have not been harvested).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with wherein the navigation system also determines routes using harvest data; the harvest data indicates areas of a field that have been harvested and areas of the field that have not been harvested; and the determined route avoids the areas of the field that have not been harvested as taught by Perry so that the cart can avoid areas of the field that have not been harvested and are not ready to be picked up by the cart. 
	Banthia also does not teach:
	the one or more of field maps include the locations of one or more permanent obstacles, and the determined route avoids the one or more permanent obstacles.
	However, Chrysanthakopoulos teaches:
	the one or more of field maps include the locations of one or more permanent obstacles, and the determined route avoids the one or more permanent obstacles (The robot can use a topological path planner, which works with the navigation system to avoid obstacles [paragraph 74]. The system that can detect large logs, ravines, rocks, un-navigable terrain, and other hazards, along with animals and humans [paragraph 93]. The ravines and un-navigable terrain are permanent obstacles that the path planner can avoid).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Banthia with the one or more of field maps include the locations of one or more permanent obstacles, and the determined route avoids the one or more permanent obstacles as taught by Chrysanthakopoulos so as to allow the robot to avoid permanent obstacles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664